NUMBER 13-13-00277-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                           IN RE FORD MOTOR COMPANY


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
                 Before Justices Rodriguez, Garza, and Perkes
                      Per Curiam Memorandum Opinion1

       Relator, Ford Motor Company, filed a petition for writ of mandamus in the above

cause on May 28, 2013, requesting that we direct the Honorable Robert J. Vargas,

Presiding Judge of County Court at Law Number One of Nueces County, Texas, to

withdraw a sanctions order.         The Court requested and received a response to the

petition for writ of mandamus from real parties in interest, Raul Segovia, individually, for

and on behalf of all those entitled to recover for the death of Consuelo Segovia under

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
the Texas Wrongful Death and Survival Acts, Irma Segovia, Helen Guzman, Erasmo

Guzman, Susana Guzman, and Erasmo Guzman Jr. See TEX. R. APP. P. 52.2, 52.4,

52.8. Relator has now filed an unopposed motion to withdraw its petition for writ of

mandamus on grounds that the respondent has vacated the discovery order at issue in

this original proceeding, and thus the issues raised in the petition for writ of mandamus

are moot.

       The Court, having examined and fully considered the motion to withdraw, is of

the opinion it should be construed as a motion to dismiss this original proceeding as

moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) (“A case becomes moot if a controversy ceases to exist between the

parties at any stage of the legal proceedings, including the appeal.”); State Bar of Texas

v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be

justiciable, there must be a real controversy between the parties that will be actually

resolved by the judicial relief sought). Accordingly, the Court GRANTS the motion and

DISMISSES the petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a). By

order previously rendered in this cause, the mandamus record was placed under seal.

Relator’s motion to withdraw does not address the status of the mandamus record, and

thus it will remain sealed.

                                                              PER CURIAM

Delivered and filed the
13th day of August, 2013.




                                               2